Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.22W

TWENTY-FOURTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

 

 

This TWENTY-FOURTH AMENDMENT (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Comcast Cable Communications Management, LLC
(“Customer”). The Effective Date of this Amendment is the date last signed
below.  CSG and Customer entered into a certain CSG Master Subscriber Management
System Agreement (CSG document #2501940) with an effective date of March 1, 2013
(the “Agreement”) and now desire to amend the Agreement in accordance with the
terms and conditions set forth in this Amendment. If the terms and conditions
set forth in this Amendment shall be in conflict with the Agreement, the terms
and conditions of this Amendment shall control. Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement. Upon execution of
this Amendment by the parties, any subsequent reference to the Agreement between
the parties shall mean the Agreement as amended by this Amendment. Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

 

CSG and Customer agree to the following as of the Effective Date:

 

WHEREAS, CSG agreed to provide and Customer used CSG’s WFX Scheduling and WFX
Resource Allocation Manager services; and

 

WHEREAS, Customer desires to utilize, and CSG agrees to provide, CSG’s WFX
Scheduling and WFX Resource Allocation Manager services on an enterprise-wide
basis pursuant to the terms of the Agreement.

 

NOW, THEREFORE, CSG and Customer agree to delete the pricing provided in
Schedule F, Section IV. Ancillary Products and Services, Subsection I. titled
“Ancillary services for Workforce Management,” and replace it as provided in
this amendment which will provide for enterprise-wide pricing to Customer as
follows:

 

1.

Schedule F, Section IV. Ancillary Products and Services, Subsection I. titled
“Ancillary services for Workforce Management,” as added to the Agreement by the
Ninth Amendment to the Agreement (CSG document number 2504963) shall be deleted
in its entirety and replaced with the following:

 

 

I.

Ancillary services for Workforce Management

 

Description of Item/Unit of Measure

Frequency

Fee

1.WFX Enterprise Interface

 

 

a)WFX Enterprise Interface Maintenance and Support Fee (Note 1)

 

 

§WFX Transaction Volume Tier (Note 2) (Note 3) (Note 4)

 

 

-* to ********* (******* WFX transactions)

*******

$****

-********* to ********* (******* WFX transactions)

*******

$**********

-********* to ********* (******* WFX transactions)

*******

$**********

-Greater than ********* (******* WFX transactions) – incremental for each
additional ********* ******* WFX transaction volume

*******

$**********

2.WFX Scheduling and WFX Resource Allocation Manager

 

 

a)WFX Scheduling Implementation Fee (based on FC(s)) (Note 5) (Note 6)

********

$*********

b)WFX Resource Allocation Manager Implementation Fee (based on FC(s) (Note 6)

***

******** **** *** ******** ********** *******

c)Monthly Service Fee For Xfinity Home National Dispatch Center (Fixed fee)
(Note 7) (Note 8) (Note 9)

*******

$********






--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Description of Item/Unit of Measure

Frequency

Fee

d)******* Service Fee for WFX Scheduling and WFX Resource Allocation Manager
volume tiers (per subscriber) (Note 10)

*******

$******

Note 1: The implementation of the WFX Enterprise Interface shall be funded
through the Service Commitment Fees for Contract ***** * through *; thereafter,
if Customer does not renew the Services Commitment, Customer shall pay for
implementations. The scope and terms of the implementation shall be defined in
mutually agreed upon Statement of Work.

Note 2: SLBOS transactions are specifically excluded and shall be counted and
invoiced in accordance with the CSG SmartLink® / CSG SmartLink® BOS Environment
and Transactions Per Second (“TPS”) fees as outlined in Schedule F, Section II
(Threshold Usage Items), Subsection A.3. (Adjusted SLBOS / ENI Transactions per
Second (“TPS”) for New and Additional Subscribers).

Note 3: The monthly WFX Transaction Volume Tier(s), as set forth in Section l in
the above table, are intended to be cumulative and not incremental; with the
exception of the Greater than ********* tier, which is incremental to the
********* to ********* tier.  For example, if Customer had ********* WFX
Transaction Volume in the current billing *****, the ******* WFX Enterprise
Interface Maintenance and Support Fee on all ********* the ******* WFX
Transaction Volume would be $********.

Note 4: The existing transactions between WFX and ****** DDP in existing ******
regions that are being generated for adding, updating and canceling jobs are
excluded with the exception of update dispatch status transactions, which are
covered within the initial WFX Enterprise Interface transaction tier.

Note 5: The Initial Implementation of WFX Scheduling and WFX Resource Allocation
Manager shall be set forth in a mutually agreed upon Statement of Work and shall
include the FC(s) at the locations (the "Locations") specified in such Statement
of Work and one (1) training session to be conducted during the Trial Period at
the specified Location.  The Implementation Fee will be invoiced at the close of
the first invoice cycle following the Effective Date hereof. 

Note 6:  As a prerequisite to receive the WFX Resource Allocation Manager
services hereunder, Customer must be a current WFX customer.

Note 7: The ******* Service Fee is a fixed fee that provides right to use and
support services for the FCs established in the standalone instance of WFX in
the Xfinity Home National Dispatch Center.

Note 8: The value of the ******* Service fee for Xfinity Home National Dispatch
Center has been determined based on the expectation that the Customer will enter
into an agreement with CSG to extend WFX Scheduling and WFX Resource Allocation
Manager across its remaining enterprise.  CSG reserves the right to increase the
value of the ******* Service fee for Xfinity Home National Dispatch Center if
the Customer and CSG fail to enter into such an agreement to extend WFX
Scheduling and WFX Resource Allocation Manager across its remaining enterprise
within ****** (**) **** from the date of Trial Period completion.

Note 9: The parties agree that upon the completing the deployment of WFX
Scheduling and WFX Resource Allocation Manager across its entire enterprise, the
******* Service Fee for the Xfinity Home National Dispatch Center shall be
superseded by the ******* WFX Scheduling and WFX Resource Allocation Manager
Enterprise fee and the Customer shall no longer be charged the ******* Service
Fee for the Xfinity Home National Dispatch Center.

Note 10: The number of subscribers in the markets processed by CSG shall be
verified on a ******* basis by CSG billing system reporting.  The number of
subscribers in the markets not processed by CSG shall be verified on a *******
basis based upon a billing system report from the Customer’s other billing
system(s) that is delivered to CSG by Customer within ***** (*) ******** ****
following the last day of the previous processing *****.    

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Jeur Abeln

 

By:  /s/ Gregory L. Cannon

 

Name: Jeur Abeln

 

Name:  Gregory L. Cannon

 

Title:  SVP, Procurement

 

Title:  VP & Chief Compliance Officer

 

Date:  June 15, 2016

 

Date:  6/7/16

 

 